DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 03/07/2022 is acknowledged.
Drawings
The drawings are objected to because hatching is required for sectional views (see MPEP 608.02V).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “solenoid assembly spaced from said valve body” in claim 1 and “said second solenoid assembly biased toward said datum, whereby said solenoid assembly and said second solenoid assembly are commonly biased toward said datum” of claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “said solenoid assembly spaced from said valve body” is unclear and indefinite. It is unclear and indefinite how the solenoid assembly is spaced from the valve body when Figures 8A and 8B show elements of the solenoid assembly always in contact with the valve body and solenoids are generally attached to the valve body in order to actuate the valve.
Regarding claim 2, the limitation “said second solenoid assembly biased toward said datum, whereby said solenoid assembly and said second solenoid assembly are commonly biased toward said datum” is unclear and indefinite. It is unclear and indefinite how the separate solenoids are biased towards the same datum, when the drawings show the solenoids side by side.
Regarding claim 39, the limitation “wherein said solenoid clip further comprises a second solenoid spring arm, said second solenoid spring arm and said first solenoid spring arm cooperating to bias said solenoid assembly toward said datum” is unclear and indefinite. Claim 39 depends from claim 34, which is dependent on claim 33. “Said solenoid clip” and “said first solenoid spring arm” are lacking antecedent basis. Furthermore, it is unclear and indefinite if the solenoid clip is the same as the spring slip of claim 34, since they appear to have the same function of biasing the solenoid assembly toward the datum. For examination purposes, the limitation will be read as the spring clip from claim 34. 
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5, 8, 22-24, 28, and 29, as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (WO 2017/180429A1 with references taken from U.S. 2019/0203846).
Regarding claim 1, Ishihara discloses:
A multi-speed automatic transmission, comprising:
an input 22 (see paragraph 0022)
an output 18 (see paragraph 0022)
a plurality of gear sets (20), each one of said plurality of gear sets (20) interposed between said input (22) and said output (18) and operable to set a gear ratio to establish a speed ratio between said input (22) and said output 18 (see paragraphs 0023 and 0024)
an electro-hydraulic control (26) operable to provide a hydraulic control to the multi-speed automatic transmission, said electro-hydraulic control (26) comprising: (see paragraph 0025)
a valve body (14, 31b), said valve body (14, 31b) defining a chamber in fluid communication with a plurality of fluid ports (38a, 38b, 38c, 40), said plurality of fluid ports (38a, 38b, 38c, 40) comprising an input port (38c) and an output port 38a (see paragraph 0026)
a valve spool (44)  positioned in said chamber of said valve body (14, 31b) and operable to reciprocate in said chamber to selectively control fluid communication between said input port (31c) and said output port (38a) to provide hydraulic control to said multi-speed automatic transmission (see paragraphs 0027 and 0029)
a solenoid assembly (56) including an armature (68) positioned to actuate said valve spool (44) when the solenoid assembly (56) is energized (see paragraph 0029)
a datum (tip of 52) secured to said valve body 14, 31b
a spring (72) supplying a biasing force along a bias direction to bias said solenoid assembly (56) toward said datum (tip of 52; see paragraph 0031)
Regarding claim 2, Ishihara discloses:
wherein said valve body (14, 31b) further defines a second chamber in fluid communication with a second plurality of fluid ports, said second plurality of fluid ports comprising a second input port and a second output port, said electro-hydraulic control further comprising: a second valve spool positioned in said second chamber to selectively control fluid communication between said second input port and said output port to provide hydraulic control to said multi-speed automatic transmission; a second solenoid assembly including a second armature positioned to actuate said second valve spool when the second solenoid is energized (see Figure 1; see paragraph 0025)
Regarding claim 4, Ishihara discloses:
wherein said spring (72) is interposed between said solenoid assembly (56) and said valve body 31b (see Figure 4)
Regarding claim 5, Ishihara discloses:
wherein said spring (72) is interposed between said datum (tip of 52) and said solenoid assembly 56 (see Figure 4)
Regarding claim 8, Ishihara discloses:
A control valve for controlling a transmission, comprising:
a valve body (31b), said valve body (31b) defining a chamber in fluid communication with a plurality of fluid ports 38a, 38b, 38c, 40 (see paragraph 0026)
a valve spool (44) positioned in said chamber of said valve body (31b) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (38a, 38b, 38c, 40) to control an operation of the transmission, said valve spool (44) comprising a plurality of lands (44a, 44b, 44c) operable to regulate said flow of said working fluid through said ports 38a, 38b, 38c, 40 (see paragraphs 0027 and 0029)
a solenoid assembly (56) including an armature (68) positioned to actuate said valve spool (44) when the solenoid assembly (56) is energized (see paragraph 0029)
a datum (tip 0f 52) secured to said valve body (31b), at least part of said solenoid assembly (56) interposed between said datum (tip of 52) and said valve body 31b (see Figure 4)
a spring (72) biasing said solenoid assembly (56) against said datum (tip of 52; see paragraph 0031)
Regarding claim 22, Ishihara discloses:
A control valve for controlling a transmission, comprising:
a valve body (31b), said valve body (31b) defining a chamber in fluid communication with a plurality of fluid ports 38a, 38b, 38c, 40a (see paragraph 0026)
a valve spool (44) positioned in said chamber of said valve body (31b) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (38a, 38b, 38c, 40a) to control an operation of the transmission, said valve spool (44) comprising a plurality of lands 44a, 44b, 44c (see paragraphs 0027 and 0029)
a solenoid assembly (56) including an armature (68) positioned to actuate said valve spool (44) when the solenoid assembly (56) is energized, said solenoid assembly (56) including an end face (face of 68) facing said valve spool (44), said solenoid assembly (56) secured relative to said valve body (31b) with said end face (face of 68)spaced a distance from the valve body 31b (see paragraph 0029; see Figure 4)
Regarding claim 23, Ishihara discloses:
a datum (tip of 52) secured to said valve body (31b), at least part of said solenoid assembly (56) interposed between said datum (tip of 52) and said valve body 31b
As seen in Figure 4, the armature 68 is between the tip of 52 and the top of the valve body.
Regarding claim 24, Ishihara discloses:
a spring (72)  biasing said solenoid assembly (56) against said datum (tip of 52; see paragraph 0031)
Regarding claim 28, Ishihara discloses:
A control valve for controlling a transmission, comprising:
a valve body (31b), said valve body (31b) defining a chamber in fluid communication with a plurality of fluid ports 38a, 38b, 38c, 40a (see paragraph 0026)
a valve spool (44) positioned in said chamber of said valve body (31b) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (38a, 38b, 38c, 40a) to control an operation of the transmission (see paragraphs 0027 and 0029)
a solenoid assembly (56) including an armature (68) positioned to actuate said valve spool (44) when said solenoid assembly (56) is energized, said valve spool (44) maintaining a first position when said solenoid assembly (56) is in an unenergized state, said armature (68) moving said valve spool (44) along an actuation direction from said first position to a second position when said solenoid assembly (56) is energized (see paragraphs 0029 and 0031)
a spring (72) providing a biasing force biasing said solenoid assembly (56) toward a datum (tip of 52), said biasing force acting in a direction opposite to the actuation direction to bias the solenoid assembly (56) against said datum (tip of 52) in the direction opposite to the actuation direction (see paragraph 0031)
Regarding claim 29, Ishihara discloses:
wherein said datum (tip of 52) is secured to said valve body (31b), at least part (68) of said solenoid assembly (56) interposed between said datum (tip of 52) and said valve body 31b (see Figure 4)
Claim(s) 8, 20, 22-25, 28, 29, 32, 43, 44, 46, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhart et al. (U.S. 2013/0026401).
Regarding claim 8, Burkart discloses:
A control valve for controlling a transmission, comprising:
a valve body (12), said valve body (12) defining a chamber in fluid communication with a plurality of fluid ports 30, 36, 34, 38, 40, 42 (see paragraph 0022)
a valve spool (14) positioned in said chamber of said valve body (12) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (30, 36, 34, 38, 40, 42) to control an operation of the transmission, said valve spool (14) comprising a plurality of lands (16-19) operable to regulate said flow of said working fluid through said ports 30, 36, 34, 38, 40, 42 (see paragraphs 0020, 0026, and 0027)
a solenoid assembly (22, 24, 26, 45) including an armature (24) positioned to actuate said valve spool (16-19) when the solenoid assembly (22, 24, 26, 45) is energized (see paragraph 0020)
a datum (contact point between 44 and 12) secured to said valve body (12), at least part (22) of said solenoid assembly (22, 24, 26, 45) interposed between said datum (contact point between 44 and 12) and said valve body 12
a spring (44) biasing said solenoid assembly (22, 24, 26, 45) against said datum (face of 19; see paragraph 0023)
Regarding claim 12, Burkhart discloses:
wherein said spring (44) comprises a first solenoid spring arm (slanted part of 44) of a solenoid clip (44) said datum (contact point between 44 and 12) comprising a surface of a main body (flat part of 44 touching 12) of said solenoid clip (44) said first solenoid spring arm (slanted part of 44) extending from said main body (flat part of 44 touching 12)
Regarding claim 20, Burkart discloses:
wherein said solenoid assembly (22, 24, 26, 45) comprises a solenoid head (22) positioned in said chamber of said valve body (12), said solenoid head (22) shaped to allow an exhaust flow of the working fluid to flow from the chamber of the valve body (12) past said solenoid head 22 (see paragraph 0023)
Regarding claim 22, Burkart discloses:
A control valve for controlling a transmission, comprising:
a valve body (12), said valve body (12) defining a chamber in fluid communication with a plurality of fluid ports 30, 36, 34, 38, 40, 42 (see paragraph 0022)
a valve spool (14) positioned in said chamber of said valve body (12) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (30, 36, 34, 38, 40, 42) to control an operation of the transmission, said valve spool (14) comprising a plurality of lands 16-19 (see paragraphs 0020, 0026, 0027)
a solenoid assembly (22, 24, 26, 45) including an armature (24) positioned to actuate said valve spool (14) when the solenoid assembly (22, 24, 26, 45) is energized, said solenoid assembly (22, 24, 26, 45) including an end face (face of 22) facing said valve spool (14), said solenoid assembly (22, 24, 26, 45) secured relative to said valve body (12) with said end face (face of 22) spaced a distance from the valve body 12 (see Figure 1; see paragraph 0020)
Regarding claim 23, Burkart discloses:
a datum (face of 19) secured to said valve body (12), at least part (22) of said solenoid assembly (22, 24, 26, 45) interposed between said datum (face of 19) and said valve body 12
Regarding claim 24, Burkart discloses:
a spring (28) biasing said solenoid assembly (22, 24, 26, 45) against said datum (face of 19; see paragraph 0020)
Regarding claim 25, Burkart discloses:
wherein said valve spool (14) bottoms out on said end face (face of 22) of said solenoid assembly (22, 24, 26, 45) when said solenoid assembly (22, 24, 26, 45) is not energized (see paragraph 0033)
Regarding claim 28, Burkart discloses:
A control valve for controlling a transmission, comprising:
a valve body (12), said valve body (12) defining a chamber in fluid communication with a plurality of fluid ports 30, 36, 34, 38, 40, 42 (see paragraph 0022)
a valve spool (14) positioned in said chamber of said valve body (12) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (30, 36, 34, 38, 40, 42) to control an operation of the transmission (see paragraphs 0020, 0026, 0027)
a solenoid assembly (22, 24, 26, 45) including an armature (24) positioned to actuate said valve spool (14) when said solenoid assembly (22, 24, 26, 45) is energized, said valve spool (14) maintaining a first position when said solenoid assembly (22, 24, 26, 45) is in an unenergized state, said armature (24) moving said valve spool (14) along an actuation direction from said first position to a second position when said solenoid assembly (22, 24, 26, 45) is energized (see paragraph 0020)
a spring (28) providing a biasing force biasing said solenoid assembly (22, 24, 26, 45) toward a datum (face of 19), said biasing force acting in a direction opposite to the actuation direction to bias the solenoid assembly (22, 24, 26, 45) against said datum (face of 19) in the direction opposite to the actuation direction (see paragraph 0020)
Regarding claim 29, Burkart discloses:
wherein said datum (face of 19) is secured to said valve body (12), at least part (22) of said solenoid assembly (22, 24, 26, 45) interposed between said datum (face of 19) and said valve body 12
Regarding claim 32, Burkart discloses:
wherein said solenoid assembly (22, 24, 26, 45) comprises an end face (face of 22), said valve spool (14)  bottoming out on said end face (face of 22) when said solenoid assembly (22, 24, 26, 45) is in said unenergized state (see paragraph 0033)
Regarding claim 43, Burkart discloses:
A control valve for controlling a transmission, comprising:
a valve body (12), said valve body (12) defining a chamber in fluid communication with a plurality of fluid ports (30, 36, 34, 38, 40, 42), said valve body (12) including a spring clip (44) access (end of 12 as seen in Figure 1; see paragraph 0022)
Please note that the valve body is being seen as element 12 as well as the surrounding body (not shown). Paragraph 0004 discusses the valve being used in an automatic transmission, meaning that the valve is within further housing.
a valve spool (14) positioned in said chamber of said valve body (12) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (30, 36, 34, 38, 40, 42) to control an operation of the transmission, said valve spool (14) comprising a plurality of lands 16-19 (see paragraphs 0020, 0026, and 0027)
a solenoid assembly (22, 24, 26, 45) including an armature (24) positioned to actuate said valve spool (14) when the solenoid assembly (22, 24, 26, 45) is energized (see paragraph 0020)
a spring clip (44), the spring clip access sized to receive the spring clip (44) compressed between the solenoid (22, 24, 26, 45) and the valve body (12) to index the solenoid assembly (22, 24, 26, 45) relative to the valve body 12 (see paragraph 0023)
Regarding claim 44, Burkhart discloses:
wherein said solenoid assembly (22, 24, 26, 45) comprises a solenoid head (22) positioned in said chaber of said valve body (12), said solenoid head (22) shaped to allow an exhaust flow of the working fluid to flow from the chamber of the valve body (12) past said solenoid head 22 (see Figure 1) 
Regarding claim 46, Burkart discloses:
wherein said spring clip (44) comprises a datum (contact point between 44 and 12), said spring clip (44) biasing the solenoid assembly (22, 24, 26, 45) toward said datum (contact point between 44 and 12) to index the solenoid assembly (22, 24, 26, 45) relative to the valve body 12
Regarding claim 49, Burkart discloses:
wherein said spring clip (44) comprises a first solenoid spring arm biasing said solenoid assembly (22, 24, 26, 45) toward said datum (contact point between 44 and 12)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart in view of Ishihara.
Regarding claim 1, Burkhart discloses a multi-speed automatic transmission, a valve body (12), said valve body (12) defining a chamber in fluid communication with a plurality of fluid ports (30, 36, 34, 38, 40, 42) said plurality of fluid ports (30, 36, 34, 38, 40, 42) comprising and input port (34) and an output port 30 (see paragraph 0022); a valve spool (14) positioned in said chamber of said valve body (12) and operable to reciprocate in said chamber to selectively control fluid communication between said input port (34) and said output port (30) to provide hydraulic control to said multi-speed automatic transmission; a solenoid assembly (22, 24, 26, 45) including an armature (24) positioned to actuate said valve spool (14) when the solenoid assembly (22, 24, 26, 45) is energized (see paragraph 0020); a datum (face of 19) secured to said valve body (12); a spring (28) supplying a biasing force along a bis direction to bias said solenoid assembly (22, 24, 26, 45) toward said datum (face of 19; see paragraph 0020).
Burkhart fails to disclose an input; an output; a plurality of gear sets, each one of said plurality of gear sets interposed between said input and said output and operable to set a gear ratio to establish a speed ratio between said input and said output; an electro-hydraulic control operable to provide a hydraulic control to the multi-speed automatic transmission, said electro-hydraulic control.
Ishihara teaches a solenoid valve for an automatic transmission comprising an input 22 (see paragraph 0022); an output 18 (see paragraph 0022); a plurality of gear sets (20), each one of said plurality of gear sets (20) interposed between said input (22) and said output (18) and operable to set a gear ratio to establish a speed ratio between said input (22) and said output 18 (see paragraphs 0023 and 0024); an electro-hydraulic control (26) operable to provide a hydraulic control to the multi-speed automatic transmission, said electro-hydraulic control (26) comprising: (see paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burkhart to provide disclose an input; an output; a plurality of gear sets, each one of said plurality of gear sets interposed between said input and said output and operable to set a gear ratio to establish a speed ratio between said input and said output; an electro-hydraulic control operable to provide a hydraulic control to the multi-speed automatic transmission, said electro-hydraulic control, as taught by Ishihara. Doing so would provide the further elements of the automatic transmission which would allow control of the automatic transmission.
Regarding claim 6, Burkhart as modified teaches the invention as essentially claimed, and further teaches wherein said solenoid assembly (22, 24, 26, 45) comprises an end face (face of 22), said valve spool (14) bottoming out on said end face (face of 22) when said solenoid assembly (22, 24, 26, 45) is not energized, said solenoid assembly (22, 24, 26, 45) secured relative to said valve body (12) with said end face (face of 22) spaced a distance from said valve body 12 (see Figure 1; see paragraph 0033).
Claims 21, 33, 37, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkhart in view of Sudani et al. (U.A. 2002/0134443)
Regarding claim 21, Burkhart discloses the invention as essentially claimed, but fails to disclose wherein said solenoid head comprises a notch in fluid communication with the chamber of the valve body, the notch allowing the exhaust flow of the working fluid to flow from the chamber of the valve body past said solenoid head, the datum spaced from the notch, whereby said datum does not restrict the exhaust flow through the notch.
Sudani teaches a solenoid valve wherein a solenoid head (21) comprises a notch (214) in fluid communication with a chamber of a valve body (31), the notch (214) allowing an exhaust flow of a working fluid to flow from the chamber of the valve body (31) past said solenoid head (21), a datum spaced from the notch (214), whereby said datum does not restrict the exhaust flow through the notch 214 (see paragraph 0040; see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burkhart to provide wherein said solenoid head comprises a notch in fluid communication with the chamber of the valve body, the notch allowing the exhaust flow of the working fluid to flow from the chamber of the valve body past said solenoid head, the datum spaced from the notch, whereby said datum does not restrict the exhaust flow through the notch, as taught by Sudani. Doing so would allow more flow to go to the sump.
Regarding claim 33, Burkhart discloses a control valve for controlling a transmission, comprising: a valve body (12), said valve body (12) defining a chamber in fluid communication with a plurality of fluid ports 30, 36, 34, 38, 40, 42 (see paragraph 0022); a valve spool (14) positioned in said chamber of said valve body (12) and operable to reciprocate in said chamber to selectively regulate a flow of a working fluid through said fluid ports (30, 36, 34, 38, 40, 42) to control an operation of the transmission; and a solenoid assembly (22, 24, 26, 45) including an armature (24) positioned to actuate said valve spool (14) when said solenoid assembly (22, 24, 26, 45) is energized, said solenoid assembly (22, 24, 26, 45) comprising a solenoid head 22.
Burkhart fails to disclose the solenoid head having a distal rim with a notch in fluid communication with the chamber to provide for an exhaust flow out of the chamber of said valve body.
Sudani teaches a solenoid head (21) having a distal rim with a notch (214) in fluid communication with a chamber to provide for an exhaust flow out of the chamber of a valve body 31 (see paragraph 0040; see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burkhart to provide the solenoid head having a distal rim with a notch in fluid communication with the chamber to provide for an exhaust flow out of the chamber of said valve body, as taught by Sudani. Doing so would allow more flow to go to the sump.
Regarding claim 37, Burkhart as modified teaches the invention as essentially claimed, and further teaches wherein said solenoid assembly (22, 24, 26, 45) comprises an end face (face of 22), said valve spool (14) bottoming out on said end face (face of 22) when said solenoid assembly (22, 24, 26, 45) is not energized, said solenoid assembly (22, 24, 26, 45) secured relative to said valve body (12) with said end face (face of 22) spaced a distance from said valve body 12 (see Figure 1; see paragraph 0033).
Regarding claim 45, Burkhart discloses the invention as essentially claimed, but fails to disclose wherein said solenoid head comprises a notch in fluid communication with the chamber of the valve body, the notch allowing the exhaust flow of the working fluid to flow from the chamber of the valve body past said solenoid head.
Sudani teaches wherein a solenoid head (21) comprises a notch (214) in fluid communication with a chamber of a valve body (31), the notch (214) allowing an exhaust flow of a working fluid to flow from the chamber of the valve body (31) past said solenoid head 21 (see paragraph 0040; see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Burkhart to provide wherein said solenoid head comprises a notch in fluid communication with the chamber of the valve body, the notch allowing the exhaust flow of the working fluid to flow from the chamber of the valve body past said solenoid head, as taught by Sudani. Doing so would allow more flow to go to the sump.
Allowable Subject Matter
Claim 13-16, 34, 35, 38, 50, and 51 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 39-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753